Case 1:21-cr-10154-MLW Document 12 Filed 09/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

)
)
)
Vv. ) CRIMINAL NO. 21-cr-10154
)
)
Rosemary Guedes )

)

Assented to Motion to Continue Hearing

The defendant moves for a continuance of the currently scheduled hearing from

9/23/2021 02:00 PM to 10/1, 10/6 or 10/14

The defendant is still waiting for case related documents to be released to
counsel so that a review may be conducted with client and interpreter.
Then, an additional 30 days will be required to prepare for hearing.

No initial appearance date before magistrate judge has been set yet, but is in

the works for 9/13/21

Nonetheless, a continuance is requested due to undersigned counsel

being double-booked on the same date and approximate time before another U.S. District
Court Judge for sentencing in the same district, although that date is the subject of a
Motion to Continue filed under seal and is before that judge for a hearing on joint

motion to continue sentencing on 9/20/2021
Case 1:21-cr-10154-MLW Document 12 Filed 09/07/21 Page 2 of 2

THE DEFENDANT
By his Attorney,

/s/ Geoffrey G. Nathan, Esq.

 

Geoffrey G. Nathan

BBO #552110

132 Boylston Street — 5‘ Floor
Boston, MA 02116

(617) 472-5775

(617) 262-1060 x31

(617) 479-0917 fax

Assented to: Moran, Timothy E. (USAMA)

| hereby certify that a true Copy of the above
document Was serv

edt Upon the attorney of record for
each other party by r onA\>(>\

/s/ Geoffrey Nathan ——__
